Citation Nr: 1429727	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-18 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a right hip disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a cardiac disorder, to include coronary artery disease and aortic stenosis.

4.  Entitlement to service connection for a bilateral knee disorder.  

5.  Entitlement to an evaluation in excess of 10 percent for tuberculous pleuritis.

6.  Entitlement to special monthly compensation based on the need for aid and attendance/housebound.

7.  Entitlement to compensation for hospitalization under 38 U.S.C.A. § 4.29.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1958 to December 1963.  The Veteran died on June [redacted], 2011.  The appellant in this case is the Veteran's surviving spouse.  She filed for substitution for the Veteran's appellate claims on September 1, 2011; VA issued a memorandum in June 2014 which formally recognized her as a valid substitute.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed those decisions prior to his death in June 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran was adjudged incompetent prior to his death in an October 2009 rating decision.  Subsequent notification letters and VA correspondence were sent to the appellant in this case as the "spouse payee" of the Veteran.  It appears that the appellant was acting as the Veteran's fiduciary and guardian with regards to his VA claims prior to his death.  

In the April 2010 substantive appeal, VA Form 9, the Veteran indicated that he wished to have a videoconference hearing to address 6 of the above 7 issues.  On the back of the form at the bottom, the appellant noted that she prepared the document for the Veteran.  The Board notes that the Veteran additionally requested a local RO Board hearing in his June 2011 substantive appeal, VA Form 9, which covered the final cardiac issue on appeal.  The Veteran died 20 days after receipt of that final substantive appeal.  

Following the Veteran's death, the appellant filed for substitution in September 2011 and VA has formally recognized her as a valid substitute in a June 2014 memorandum.  During the period following the Veteran's death, the appellant initiated an appeal of a denial of service connection for the cause of the veteran's death, in which she requested a Board hearing in her substantive appeal.  In May 2013, however, that claim was granted.  

As the appellant stands in the place of the Veteran for substitution claims, and given that the Veteran was determined to be incompetent and she helped the Veteran prepare his appeal documents, to include his substantive appeals for his claims wherein he requested hearings for his claims, the Board finds that a remand is necessary in order to schedule the appellant for a hearing with regards to the substituted claims, as she and the Veteran had requested prior to the his death.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a Travel Board or videoconference hearing before a Veterans Law Judge, whichever she chooses, and notify her and her representative of the date, time and location of this hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

